Filed 7/14/21 In re A.R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re A.R. et al., Persons                                   B309682
 Coming Under the Juvenile                                    (Los Angeles County
 Court Law.                                                   Super. Ct. No. 20CCJP01768)


 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 B.C.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Greg S. Barnes, Judge. Affirmed.
     Donna B. Kaiser, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                        ____________________

       The Los Angeles County Department of Children and
Family Services (DCFS) asserted dependency jurisdiction
pursuant to Welfare and Institutions Code section 300,
subdivision (b)(1)1 over 17-year-old A.R., 18-month-old L.F., and
16-day-old A.F., on the grounds that A.F. tested positive for
methamphetamine and amphetamine shortly after the children’s
mother (mother) gave birth to A.F., and that mother’s use of
these substances presented a substantial risk of serious physical
harm to the children. At an adjudication hearing, the juvenile
court sustained these jurisdictional allegations, declared A.R.,
L.F., and A.F. dependents of the court, granted A.R.’s father


      1    Undesignated statutory citations are to the Welfare and
Institutions Code. Section 300, subdivision (b)(1) provides in
pertinent part: “A child who comes within any of the following
descriptions is within the jurisdiction of the juvenile court which
may adjudge that person to be a dependent child of the court:
[¶] . . . [¶] . . . The child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of his or her parent or guardian to
adequately supervise or protect the child, . . . or by the inability of
the parent or guardian to provide regular care for the child due to
the parent’s or guardian’s mental illness, developmental
disability, or substance abuse. . . . The child shall continue to be
a dependent child pursuant to this subdivision only so long as is
necessary to protect the child from risk of suffering serious
physical harm or illness.” (§ 300, subd. (b)(1).)




                                       2
(C.R.) sole legal and physical custody of A.R. and unmonitored
visitation to mother, released L.F. and A.F. to their father (M.F.)
and mother, and terminated jurisdiction.
       Mother argues that termination of dependency jurisdiction
at the adjudication hearing, by itself, demonstrates no “current”
risk to the children, and that the court therefore erred in
declaring the children dependents of the juvenile court. Mother,
however, expressly disavows any challenge to the juvenile court’s
jurisdictional findings. Other than acknowledging the juvenile
court’s discretion to consider alternatives to declaring the
children dependents of the court, mother fails to argue that any
of those alternative dispositions would have been appropriate
here. Because mother fails to establish the juvenile court erred,
we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
       We summarize only those facts relevant to this appeal.
       On March 27, 2020, DCFS filed a juvenile dependency
petition, alleging jurisdiction over 17-year-old A.R., 18-month-old
L.F., and 16-day-old A.F. under section 300, subdivision (b)(1).
The petition alleged three counts: count b-1, count b-2, and
count b-3.
       Count b-1 alleged: “On 3/15/2020, the child [A.F.] was born
suffering from a detrimental condition. Such condition consisted
of a positive toxicology screen for methamphetamine and
amphetamine. Such condition would not exist except as a result
of unreasonable acts by the child’s mother, . . . placing the child
at risk of physical harm and damage. Such substance abuse by
the mother endangers the child’s serious physical health and
safety and places the child at risk of physical harm and damage.”




                                    3
        Count b-2 averred: “The children [A.R.], [L.F.,] and [A.F.’s]
mother . . . is a current user of methamphetamine and
amphetamine which renders the mother incapable of providing
the children with regular care and supervision. The mother used
illicit drugs during the mother’s pregnancy with . . . [A.F.] and
had a positive toxicology screen for methamphetamine and
amphetamine on 3/15/2020, at the child’s birth. The children
[L.F.] and [A.F.] are of such a young age that the children require
constant care and supervision and the mother’s substance abuse
inhibits the mother’s ability to provide constant care and
supervision of the children. Such substance abuse by the mother
endangers the children’s physical health and safety and places
the children at risk of serious physical harm, damage and
danger.”
        Count b-3 further averred: “The children [L.F.’s] and
[A.F.’s] father, [M.F.,] is a current user of marijuana which
renders the father incapable of providing the children with
regular care and supervision. On 03/20/2020, the father had a
positive toxicology screen for marijuana. The children are of such
a young age that the children require constant care and
supervision and the father’s substance abuse inhibits the father’s
ability to provide constant care and supervision of the children.
Such substance abuse by the father endangers the children’s
physical health and safety and places the children at risk of
serious physical harm, damage and danger.”
        On March 27, 2020, DCFS filed a detention report.2 On
March 16, 2020, DCFS received a referral alleging that mother


      2The remainder of this paragraph and the following two
paragraphs summarize relevant aspects of the detention report.




                                     4
gave birth to A.F., and mother and A.F. tested positive for
methamphetamine shortly after A.F.’s birth. Later that day, a
social worker arrived at the hospital where A.F. was born, and a
registered nurse confirmed that mother and A.F. had tested
positive for methamphetamine.3 Another nurse reported that the
child did not have any withdrawal symptoms.
       The social worker interviewed mother at the hospital on
March 16, 2020. Mother repeatedly claimed that she did not
consume methamphetamine. Mother stated that at that time,
L.F. was residing with M.F. Mother also told the agency that
A.R. stays with C.R. “half the time.” The following day, mother
admitted to DCFS that she used methamphetamine “two times in
the last week”; she claimed “she was stressed and she d[id] not
know why she did it.”
       When DCFS later interviewed M.F. and C.R., they each
denied knowing mother had used narcotics. C.R. reported to the
agency that A.R. is developmentally delayed, has been “diagnosed
with 22Q 11.2 Deletion Syndrome,” and “receives speech
therapy.” A.R. told DCFS he did not know “what drugs were,”
and he never saw mother “smoking anything, talking, walking or
acting funny or angry . . . .”
       On April 1, 2020, the juvenile court held a detention
hearing. The court declared C.R. the presumed father of A.R.,
and M.F. the presumed father of L.F. and A.F. The court
removed A.R., L.F., and A.F. from mother’s custody, and released
A.R. to C.R., and L.F. and A.F. to M.F. The court authorized
monitored visits for the children with mother. The court ordered

      3  Medical records attached to the detention report indicate
that A.F. and mother each received a “presumptive positive”
result for “Amphet/Methamphet.”




                                   5
DCFS to provide family maintenance services to the parents and
children, and gave the agency discretion to liberalize mother’s
visits.
        On May 14, 2020, DCFS filed a jurisdiction/disposition
report.4 When the agency interviewed mother on May 7, 2020,
mother stated she smoked methamphetamine two or three times
while she was pregnant, and that the last time she smoked
methamphetamine was approximately five days before she gave
birth to A.F. Mother said that “she did [not] have any concerns
regarding the effect of the drug on her new born baby, and
did not think that the meth[amphetamine] would show up on her
drug test.” “[M]other stated that she did not smoke much, and
only had 2 or 3 puffs . . . .” “[M]other denied any concerns of her
substance use interfering with her parenting abilities and stated
that she only smoked meth[amphetamine] 3 times, . . . she ha[d]
quit smoking meth[amphetamine, and] . . . she [was] no longer
associating with the people that introduced her to the drugs.”
Mother received negative test results for drug tests conducted in
March and April 2020.
        DCFS recommended that the juvenile court declare the
children dependents of the court, remove them from mother,
terminate jurisdiction over A.R., issue a family law order
granting C.R. sole legal and physical custody of A.R. and
monitored visits for mother, and, with regard to L.F. and A.F.,
offer family maintenance services to M.F. and family
reunification services to mother.


      4  The remainder of this paragraph and the following
paragraph summarize relevant aspects of the
jurisdiction/disposition report.




                                    6
       DCFS filed a last minute information report on
November 18, 2020.5 The South Bay Family Recovery Center
issued a letter dated July 18, 2020, wherein it represented that
mother completed a 90-day outpatient treatment program that
included a process group and weekly individual counseling, and
covered relapse prevention, drug education/early recovery, anger
management, and parenting. Mother received negative test
results for drug tests conducted between March 25 and
November 5, 2020, although she did fail to appear for a test
scheduled on September 28, 2020.
       On September 21, 2020, a social worker assigned to the
case stated “her recommendation would be to terminate services
for the family” because “[m]other ha[d] completed all services.”
The social worker also noted the South Bay Family Recovery
Center had reported “mother [was] a model case” who had
“particat[ed] in her classes.” The social worker also stated that
on September 1, 2020, the agency had liberalized mother’s visits
to “unmonitored overnights.”
       The juvenile court held an adjudication hearing on
December 3, 2020. The court sustained counts b-1 and b-2,
dismissed count b-3, and declared all the children dependents of
the court. In the course of issuing its jurisdictional rulings, the
court remarked, “[W]hile mother has been engaged presently, the
fact that she was able to [consume a narcotic] surreptitiously for
a period of time even while pregnant and thinking this would not
be revealed or otherwise detected is a cause for concern.”


      5The remainder of this paragraph and the following
paragraph summarize relevant aspects of the last minute
information report.




                                    7
      The juvenile court also released L.F. and A.F. to mother
and M.F., and issued a custody order for A.R. that granted sole
physical and legal custody to C.R. and unmonitored visitation to
mother. The court terminated jurisdiction over the three
children.6
      On December 15, 2020, mother appealed the juvenile
court’s December 3, 2020 rulings.

                           DISCUSSION

       It is black letter law that “[a]t the dispositional phase of the
proceedings . . . the court has discretion to adjudge the minor
a dependent of the court and to enter dispositional orders.”
(In re I.I. (2019) 42 Cal.App.5th 971, 976.) “A court exceeds the
limits of [that] legal discretion if its determination is arbitrary,
capricious or patently absurd. The appropriate test is whether
the court exceeded the bounds of reason.” (See In re L.W. (2019)
32 Cal.App.5th 840, 851 (L.W.).) If, however, the appellate
challenge is that the juvenile court was not authorized to perform
a certain act under the statutory scheme that governs
dependency proceedings, then we review that issue de novo.
(In re Destiny D. (2017) 15 Cal.App.5th 197, 205 (Destiny D.).)
       Additionally, “[t]he juvenile court’s orders are ‘presumed to
be correct, and it is appellant’s burden to affirmatively show
error.’ [Citations.] . . . ‘ “When an appellant fails to raise a point,

      6  Although the minute orders for the adjudication hearing
state that the juvenile court issued case plans for each child, the
juvenile court’s docket does not reflect any such case plans. (See
also Evid. Code §§ 452, subd. (d), 459 [providing that we may
take judicial notice of the records of the courts of this state].)
It thus appears that this notation is a typographical error.




                                      8
or asserts it but fails to support it with reasoned argument and
citations to authority, we treat the point as waived.” ’ [Citation.]”
(In re J.F. (2019) 39 Cal.App.5th 70, 79.)
       It appears mother’s principal argument is that the juvenile
court’s dependency declaration as to the three children and its
decision to terminate dependency jurisdiction are inconsistent
orders reflecting an abuse of discretion. Yet, mother does not
challenge on appeal the juvenile court’s jurisdictional findings.
She also fails to cite legal authority invalidating a dependency
finding merely because the juvenile court also has terminated
jurisdiction upon making such a finding, and there is legal
authority to the contrary. Finally, although mother
acknowledges that the juvenile court had alternatives to
declaring the children dependents of the court, she does not argue
that the juvenile court abused its discretion in not selecting one
of those alternatives.
       We reject mother’s contention that “there is no authority
for finding a child a dependent when the court terminates
jurisdiction immediately after finding jurisdiction.” Destiny D.
held that “the juvenile court retains the discretion in an
appropriate case to terminate its jurisdiction at the close of a
disposition hearing when it finds services and continued court
supervision are not necessary to protect the child . . . .” (See
Destiny D., supra, 15 Cal.App.5th at p. 208.) The Court of Appeal
reasoned: “To hold otherwise and conclude that court supervision
must be continued, even absent a continuing risk of harm, simply
because the protective and custody orders that eliminated the
risk were made at the conclusion of a disposition hearing, rather
than a subsequent review hearing, would be wholly at odds with
the fundamental goal of the dependency system to return the




                                     9
child to his or her custodial parent and terminate dependency
jurisdiction as soon as circumstances permit.”7 (Destiny D.,
at p. 208.)
       Admittedly, the Destiny D. court noted “it will be an
unusual case when protections imposed at disposition will be
sufficient to permit the conclusion that termination is
appropriate,” and “[i]t will be rarer still for a juvenile court to
reach that conclusion when the parent with whom the child
remains has been found to be an offending parent.” (See
Destiny D., supra, 15 Cal.App.5th at p. 211.) We further
acknowledge the juvenile court did not impose any “protections”
for L.F. and A.F. when it released those children to mother, and
that the court permitted mother to have unmonitored visits with
A.R. Mother does not, however, claim the juvenile court erred in
terminating jurisdiction and, as discussed further below, she has
elected not to challenge the jurisdictional findings underpinning
the court’s decision to declare the children dependents.
       Although mother argues in her opening brief “there was no
evidence on December 3, 2020, to support the court’s finding as to


      7  Mother argues that “nothing in [rule 5.695 of the
California Rules of Court, the rule that governs orders made at a
disposition hearing,] indicates a court may find a child a
dependent, place the child with parents absent supervision, and
immediately terminate jurisdiction.” Although the Destiny D.
court acknowledged that rule 5.695 does not address this issue,
the Court of Appeal nonetheless held that a juvenile court has
the “statutory authority . . . to terminate jurisdiction at the
conclusion of the disposition hearing in an appropriate case when
child welfare services and continued court supervision are no
longer necessary to protect the child.” (See Destiny D., supra,
15 Cal.App.5th at pp. 206 & fn. 7, 211.)




                                   10
the b-2 count,” she concedes “[DCFS] is correct that mother has
not challenged the jurisdictional findings on appeal.” We thus
accept the juvenile court’s jurisdictional findings in assessing the
propriety of the orders adjudicating the children dependents of
the court.8
      Because the juvenile court found the children were persons
described by section 300, subdivision (b)(1), section 360 required
the court to undertake one of the following courses of action: “in
addition to or in lieu of adjudicating the child[ren] . . . dependent
child[ren] of the court,” appoint a legal guardian for them;

      8      Mother contends that “[t]he b-1 [count] would have
[withstood an appellate challenge] because mother admitted that
she and [A.F.] did in fact test positive for drugs upon the child’s
birth and the evidence indicated that was so,” and “[d]espite the
[supposed] inaccuracy of the b-2 count as of December 3
[citation], the b-2 count would have been nonjusticiable on
appeal.” We express no opinion on whether mother could have
successfully challenged count b-1 on appeal. Even if count b-1
were unassailable, as mother contends, because she and A.F.
tested positive for methamphetamine and amphetamine upon
A.F.’s birth, mother could have asked us to exercise our discretion
nonetheless to review count b-2, which alleged that mother’s
substance abuse posed a substantial risk of serious physical harm
to the children under section 300, subdivision (b)(1). (See In re
M.W. (2015) 238 Cal.App.4th 1444, 1452 [noting that we “retain
discretion to consider the merits of a parent’s” challenge to a
jurisdictional finding, and that we “often do so when
[it] . . . ‘serves as the basis for dispositional orders that are also
challenged on appeal’ ”].) Mother makes no attempt to invoke our
discretion to review count b-2, even though mother argues tacitly
that the dependency declaration is a “dispositional order” and
that the propriety of that ruling hinges on whether the juvenile
court had “legitimate concerns for the children’s well-being.”




                                    11
“without adjudicating the child[ren] . . . dependent child[ren] of
the court,” order that services be provided to the family and place
the children and the parents under the supervision of a social
worker for a period of time; and adjudge the children to be
dependents of the court. (See § 360, subds. (a)–(b), (d); see also
L.W., supra, 32 Cal.App.5th at p. 851 [“After the juvenile court
finds jurisdiction pursuant to section 300, it must ‘adjudicate the
child a dependent unless the severity of the case warrants
nothing more than [the child welfare a]gency’s supervision of
family maintenance services. . . .’ [Citation.]”].) Mother does not
argue that, in lieu of issuing an order declaring the children
dependents, the juvenile court should have established a legal
guardianship over the children or offered services to the family
under the supervision of a social worker. Accordingly, she has
not shown the juvenile court abused its discretion in making its
dependency findings.
       Mother nonetheless insists a “child cannot be found a
‘dependent’ of the state” “[u]nless [the] child is placed in foster
care.” A juvenile court may declare a child a dependent without
placing him or her in foster care.9

      9  (See Destiny D., supra, 15 Cal.App.5th at p. 207, fn. 8
[noting that a juvenile court has the authority to “permit[ ] a
parent or guardian to retain custody of a dependent child subject
to its supervision”]; § 364, subd. (a) [prescribing procedures that
govern when “an order is made placing a child under the
supervision of the juvenile court pursuant to Section 300 and . . .
the child is not removed from the physical custody of his or her
parent or guardian . . . .”]; Cal. Rules of Court, rule 5.695(a)(5)
[“At the disposition hearing, the court may: [¶] . . . [¶] . . .
Declare dependency, permit the child to remain at home, and
order that services be provided.”].)




                                   12
      In sum, mother has failed to satisfy her burden of showing
that the juvenile court erred by adjudging A.R., L.F., and A.F. to
be dependents.

                          DISPOSITION
     We affirm the orders declaring A.R., L.F., and A.F.
dependents of the juvenile court.
     NOT TO BE PUBLISHED.


                                          BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                                   13